Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Amichai Kotev on 5/9/2022.
The application has been amended as follows: 

	Claim 1 (Currently Amended) A method of synchronization of a communication device comprising a first and second communication ports, each of the first and second communication port being associated with a respective first and second time system, the method comprising:
	a regular master synchronization process synchronizing regularly the first time system with an external synchronization server according to a time synchronization protocol;
	a regular slave synchronization process synchronizing regularly the second time system with the first-time system;
	detecting a loss of synchronization between the first and the second time system due to a link failure; and
	determining which of the first and the second time system is desynchronized[[; and]],
	wherein when it is determined that the first time system is desynchronized, then the first time system is synchronized with the second time system and when it is determined that the second time system is desynchronized, then the second time system is synchronized [[synchronizing the time system determined as desynchronized]] with the [[other]] first time system. 

Claim 11. (Currently Amended) A non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method of synchronization of a communication device comprising a first and second communication ports, each of the first and second communication port being associated with a respective first and second time system, the method comprising: -3-Amendment for Application No.: 17/339377 Attorney Docket: 1000-27876-CINC 
a regular master synchronization process synchronizing regularly the first time system with an external synchronization server according to a time synchronization protocol; 
a regular slave synchronization process synchronizing regularly the second time system with the first-time system; 
detecting a loss of synchronization between the first and the second time system due to a link failure; 
determining which of the first and the second time system is desynchronized[[; and]],
	wherein when it is determined that the first time system is desynchronized, then the first time system is synchronized with the second time system and when it is determined that the second time system is desynchronized, then the second time system is synchronized [[synchronizing the time system determined as desynchronized]] with the [[other]] first time system. 

Claim 12. (Currently Amended) A communication device comprising a first and second communication ports, each of the first and second communication port being associated with a respective first and second time system, the device comprising a hardware processor configured for: 
executing a regular master synchronization process synchronizing regularly the first time system with an external synchronization server according to a time synchronization protocol; 
executing a regular slave synchronization process synchronizing regularly the second time system with the first-time system; 
detecting a loss of synchronization between the first and the second time system due to a link failure; 
determining which of the first and the second time system is desynchronized[[; and]],
	wherein when it is determined that the first time system is desynchronized, then the first time system is synchronized with the second time system and when it is determined that the second time system is desynchronized, then the second time system is synchronized [[synchronizing the time system determined as desynchronized]] with the [[other]] first time system. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 11,12.
	For example it failed to teach executing a regular slave synchronization process synchronizing regularly the second time system with the first-time system; 
detecting a loss of synchronization between the first and the second time system due to a link failure; determining which of the first and the second time system is desynchronized, wherein when it is determined that the first time system is desynchronized, then the first time system is synchronized with the second time system and when it is determined that the second time system is desynchronized, then the second time system is synchronized with the first time system, which clearly support by the specification on pages 6-20.  This feature in light of other features of the independent claims 1, 11, 12 enable claims’ allowable.  The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yan et al (2016/0080100) discloses a method for a PTP synchronization network and an apparatus, which help to reduce costs of obtaining performance of a Precision Time Protocol synchronization network. The method includes: executing, by a slave clock apparatus, an operation of time synchronization with a first apparatus according to the PTP through a first port; setting a state of a second port of the slave clock apparatus to slave; obtaining information required for determining a time offset between the slave clock apparatus and a second apparatus; determining an offset according to the information; if an absolute value of the offset is greater than a threshold, determining that time synchronization performance of a first link is faulty or time synchronization performance of a second link is faulty; and sending a message to a third apparatus.

Edmiston (2014/0226459) discloses the real-time distributed network slave module comprises a first communications component arranged to transmit and receive real-time distributed network data over at least a first real-time distributed network connection, at least one further communications component arranged to transmit and receive real-time distributed network data over at least one further real-time distributed network connection, and at least one processing component. The at least one real-time distributed network slave module is selectively configurable to operate in a first processing mode in which the at least one processing component is configured to process real-time distributed network data travelling in a first direction between the first and at least one further communications components, and at least one further processing mode in which the at least one processing component is configured to process real-time distributed network data travelling in at least one further direction between the first and at least one further communications components.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452